IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs June 19, 2002

          STATE OF TENNESSEE v. JOHN EARL TURNER, ALIAS

                       Appeal from the Criminal Court for Knox County
                             No. 68239    Ray L. Jenkins, Judge



                      No. E2001-01373-CCA-R3-CD Filed July 12, 2002


The Defendant, John Earl Turner, appeals as of right from the judgment of the trial court, which
found him to be in violation of the terms of the probation he was serving for two separate, non-
related convictions. After a hearing, the trial judge ordered the Defendant incarcerated for the
balance of the sentences, which were being served consecutively to each other. We affirm the
judgment of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and NORMA
MCGEE OGLE, J., joined.

Mark Stephens, District Public Defender, and Aubrey L. Davis, Assistant Public Defender,
Knoxville, Tennessee, for the appellant, John Earl Turner, Alias.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Assistant Attorney General;
Randall E. Nichols, District Attorney General; and Robert L. Jolley, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION


        On May 25, 1999, upon his pleas of guilty, the Defendant was convicted in Knox County
Criminal Court of one count of robbery and one count of aggravated burglary. For these convictions,
the Defendant received sentences of six years and four years, respectively, with the sentences to be
served consecutively to one another, for a total effective sentence of ten years to be served on
intensive probation.
        A probation violation warrant was issued on September 14, 1999, charging that the
Defendant had violated the terms of both sentences of probation by failing to work, failing to pay
his fees, failing to observe court-imposed conditions, and failing to properly cooperate with his
probation officer. The Defendant’s probation was then revoked, but he was returned to intensive
probation after serving forty-five days in the county jail. On January 25, 2000, a second warrant was
issued charging the Defendant with violating his probation by failing to work at a lawful occupation
and by using marijuana. On March 16, 2000, the trial court again found the Defendant to be in
violation of probation and ordered him to serve weekends in the Knox County Detention Facility
until April 21, 2000, after which the Defendant was relieved of the obligation to spend weekends in
jail, though the warrant remained in effect. The Defendant’s probation was revoked for a third time
on September 5, 2000, because the Defendant had failed to appear at a scheduled hearing on the
January 25, 2000, warrant. However, upon motion by the Defendant, the trial court reconsidered and
placed the Defendant back on probation on September 12, 2000. On November 22, 2000, when the
Defendant failed to appear for a hearing, the trial court issued a capias for the Defendant’s arrest.
On January 12, 2001, the Defendant’s probation officer filed an amended warrant alleging as
additional grounds for revocation that the Defendant had failed to contact the probation office and
had absconded from the court.

        A hearing on the amended probation revocation warrant was conducted on May 11, 2001.
At the conclusion of the hearing, the trial court found that the Defendant was in violation of the
conditions of his probation with respect to both sentences. The court also determined that the
Defendant should be incarcerated for the balance of his ten-year sentence. It is from this judgment
that the Defendant appeals.

         The Defendant argues two related issues on this appeal: (1) that the trial court erred by
failing to place the reasons for revocation in the record; and (2) that the trial court erred and abused
its discretion by basing its decision to revoke the Defendant’s probation on allegations that were not
supported by the evidence.

        A trial judge is vested with the discretionary authority to revoke probation if a preponderance
of the evidence establishes that a defendant violated the conditions of his or her probation. Tenn.
Code Ann. §§ 40-35-310, -311(e); State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991).
The trial judge must, however, adduce sufficient evidence during the probation revocation hearing
to allow him or her to make an intelligent decision. See Mitchell, 810 S.W.2d at 735.

        When a probation revocation is challenged, the appellate courts have a limited scope of
review. For an appellate court to be warranted in finding that a trial judge abused his or her
discretion by revoking probation, it must be established that the record contains no substantial
evidence to support the trial judge’s conclusion that a probation violation occurred and that because
of the violation, probation should be revoked. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn.
1991); State v. Stubblefield, 953 S.W.2d 223, 226 (Tenn. Crim. App. 1997).

        With respect to the Defendant’s contention that the trial court erred by not placing its reasons
for revoking his probation in the record, we must disagree. The Defendant argues that the trial court
committed error by not including the evidence relied upon or the basis for the revocation in its
revocation order and points us to the United States Supreme Court case of Gagnon v. Scarpelli, 411
U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 656 (1973). In Gagnon, the Supreme Court analyzed the process


                                                  -2-
that is due a criminal defendant before his or her probation may be revoked. While the Defendant
is correct that the trial court did not set forth its reasons for revoking the Defendant’s probation in
its written order, the trial court did explain the basis for its ruling orally from the bench, and the
transcript of the hearing reflects this. We have previously held that a transcript of the trial court’s
oral findings made during the hearing amounts to substantial compliance with the procedural
requirement imposed by Gagnon. See State v. Delp, 614 S.W.2d 395, 397 (Tenn. Crim. App.1980).
At the Defendant’s revocation hearing, the trial judge’s remarks indicated that the Defendant’s
failure to pass his drug screen had little impact on the trial court’s decision to revoke the probation.
The trial judge went on to say that “there’s no excuse for not reporting and absconding. He cannot
be supervised if he’s not present.” The trial court then ordered the Defendant’s probation revoked.
While the trial court could have gone into greater detail, it is clear from the record that the trial court
revoked the probation based upon the undisputed evidence that the Defendant had failed to report
to his probation officer and had absconded from the court.1 This issue has no merit.

        Having determined that the trial court did satisfactorily place its reasons for revoking the
Defendant’s probation in the record, we now turn to the Defendant’s argument that the trial court,
in making its decision to revoke the Defendant’s probation, relied on allegations that were not
supported by the evidence in the record. The Defendant’s probation officer testified at the hearing
on May 11, 2001, that the Defendant had failed to report to the probation office for a scheduled
meeting on October 30, 2000. When the Defendant did report to the probation office two days later,
after his officer contacted him and demanded his appearance, he was administered a random drug
test. The results of the drug screen indicated the presence of marijuana in the Defendant’s system.
The probation officer further testified that the Defendant missed a court date on November 22, 2000,
and that he had not seen the Defendant until the day of the hearing on May 11, 2001. At that hearing,
the Defendant attempted to explain the presence of marijuana in his system by stating that he had
not smoked any marijuana, but that he had been hanging around with people who did. However the
Defendant conceded that he had failed to report to his probation officer and had absconded. He
stated that his reason for violating his probation in this manner was that the trial judge had warned
him earlier that any additional violations of his probation, no matter how small, would result in his
incarceration.

        From our review of the evidence presented at the probation revocation hearing, we conclude
that there is ample evidence to support the conclusion that a violation of the conditions of the
Defendant’s probation had occurred. Although the Defendant attempted to explain the presence of
marijuana in his system, he was unable to justify his failure to report to his probation officer or his
absconding from the court. The record clearly supports the trial court’s findings that the failure to
report and the absconding were violations of the terms of the Defendant’s probation. The record also



         1
         While w e hold in this instance that the trial judge’s explanation from the bench of his reasons for revoking
the Defendant’s probation is sufficient, it should be noted that such a bare-bones approach is less than ideal. Trial cou rts
should make a conscientious effort to fully and completely set forth findings of fact and a description of the evidence
upon which the decision is based when revoking probation.

                                                            -3-
clearly shows that the trial judge exercised sound judgment in making the decision rather than acting
arbitrarily. This issue has no merit.

       The judgment of the trial court is affirmed.



                                                      ___________________________________
                                                      DAVID H. WELLES, JUDGE




                                                -4-